Citation Nr: 1415905	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  11-16 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for migraine headaches.


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from April 2006 to July 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Veteran originally filed her claim for migraines and lower back pain in September 2008.  In a March 2009 rating decision, the Wichita, Kansas RO granted service connection for: (1) migraine headaches with a 10 percent rating, effective September 19, 2008; and (2) chronic lumbar strain with a non compensable rating, effective September 19, 2007.  In September 2009 - less than a year from the March 2009 Rating Decision - the Veteran filed a claim for an "increase" for her "migraine headaches and back condition."  

The Veteran moved in the interim.  In an October 2009 rating decision, the St. Louis, Missouri RO denied the claim for an increase.  In November 2009, the Veteran filed a Notice of Disagreement.  In May 2011, the Winston-Salem, North Carolina RO issued a Statement of the Case (SOC) which corrected the rating for chronic lumbar strain to reflect a 10 percent rating, effective September 19, 2008 and a 20 percent rating, effective September 3, 2009.  The effective date of the original award was corrected to reflect the Veteran's original claim date.  The 10 percent rating for migraine headaches was continued.  In June 2011, the Veteran filed a substantive appeal which only addressed the issue of the rating assigned to the migraine headaches.  

In January 2014, the Board sent the Veteran a letter requesting clarification of which issues she intended to appeal to the Board.  In that regard, a May 2011 Statement of the Case included two issues: whether a rating in excess of 10 percent was warranted for migraine headaches and whether a rating in excess of 10 percent prior to September 3, 2009 and in excess of 20 percent thereafter was warranted for chronic lumbar strain.  The Veteran's June 2011 VA Form 9 indicated the following: (1) Block 8: The Veteran did not want a BVA Hearing; (2) Block 9: nothing selected; and (3) Block 10: The Veteran felt her migraine headaches disability was not rated properly.  The Board's letter requested clarification of the issues on appeal within 60 days of receipt of the letter.  It also specified that failure to respond would result in the Board adjudicating the claim for an increased rating for the service-connected migraine headaches only.  The Veteran did not respond to the letter; accordingly, the issue on the title page reflects the sole issue on appeal.  

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA and VBMS systems to ensure total review of the evidence.  
FINDING OF FACT

The Veteran's migraine headaches have been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic adaptability.  


CONCLUSION OF LAW

The criteria for a 50 percent rating, but no higher, for service-connected migraines have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.151, 3.159, 3.321, 4.124a, Diagnostic Code (DC) 8100 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

In correspondence dated in October 2008 and September 2009, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013), known as the Veterans Claims Assistance Act of 2000 (VCAA). Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The RO also notified the Veteran of the process by which disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  The service treatment records and post-service records are associated with the claims folder.  

The Veteran was provided with VA examinations in February 2009 and March 2011.  The examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient evidence to adjudicate the Veteran's claims.  

II.  Rating Criteria 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991).  

III.  Increased Initial Rating for Migraine Headaches

By way of history, the Board notes that service connection for migraines was originally granted by way of a March 2009 decision and a 10 percent evaluation was assigned.  In September 2009, she requested an increased rating and the RO continued the current rating  by way of an October 2009 rating decision.  In November 2009, the RO received the Veteran's notice of disagreement which was timely with respect to the March 2009 decision.  
The Veteran contends that her migraine headaches warrant a rating in excess of 10 percent.  For the reasons that follow, the Board concludes that a 50 percent rating is warranted. 

Diagnostic Code 8100 provides ratings for migraines.  Less frequent attacks are rated as noncompensable (0 percent).  Characteristic prostrating attacks averaging one in 2 months over the last several months are rated as 10 percent disabling.  Characteristic prostrating attacks occurring on an average once a month over the last several months are rated as 30 percent disabling.  Frequent completely prostrating attacks and prolonged attacks productive of severe economic adaptability are rated at the schedular maximum of 50 percent disabling.  38 C.F.R. § 4.124a, DC 8100.  The regulations do not define prostrating; however, Dorland's Illustrated Medical Dictionary defines prostration as extreme exhaustion or powerlessness.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1554 (31st ed. 2007).

In February 2007, the Veteran reported during the course of medical treatment that she had constant headaches that were 7/10 in terms of severity.  She also reported dizziness, spots in her eyes, and that she was completely sensitive to light and vomiting.  
  
Here, the Veteran was afforded a VA examination in February 2009 where she reported that she experienced headaches 3 times a week that lasted for hours with 7.5 to 8 out of 10 level of severity.  She indicated that prior to the headaches, she would experience tiredness and during the headaches she would feel nausea, occasional emesis, and sonophobia.  She reported no functional loss, weakness, visual loss or scotomata, no aura.  She further reported that her migraine headaches increased in severity during pregnancy.  The examiner noted that "ordinary activity is not possible with about 70 [percent] of headaches" and that the Veteran would "lie[] down in quiet room with lights out."  He further noted that cranial nerves II-XII are grossly intact.  He diagnosed the Veteran with common migraine headaches.  

In her November 2009 Notice of Disagreement, the Veteran reported that she experiences 3 to 4 migraines per week.  She reported that she was "consistently nauseous, dizzy and feel[s] pain with the slightest movement of [her] head," which force her to lay in a dark room with a cold compress.  She reported using Ibuprofen to help relieve the pain but that it only provided partial relief.  

The Veteran was afforded another examination in March 2011 where she reported that she experiences migraines 6 times per week that last between 2 hours to 2 days with a 10 out of 10 level of severity.  She indicated that when she has a flare up she cannot leave bed, drive, walk or care for her children.  She reported daily headaches, generalized pain, nausea and the need to lie down in a dark room to find relief.  The March 2011 VA examiner observed that the Veteran's cranial nerves II-XII were intact and coordination was within normal limits.  The examiner indicated that there was no change in the diagnosis of migraine headaches and that the Veteran "has headaches all the time."  

The Board finds that the Veteran's migraines are manifested by very frequent completely prostrating attacks that are productive of severe economic adaptability.  These findings are consistent with a 50 percent rating.  The Veteran has consistently reported that her migraines affect her at a minimum of 3 times per week, see February 2009 VA examination, to a high of 6 times per week, see March 2011 VA examination.  The February 2009 examiner said that "ordinary activity is not possible with about 70 [percent] of [Veteran's] headaches."  The Veteran also stated that she "could not do normal activities" during her migraine attacks.  See VA Form 9, June 2011.  The migraine headaches also last between 2 hours and two days.  Comparing these manifestations to the rating criteria, it is clear that the criteria for 10 and 30 percent ratings are exceeded, because those ratings require characteristic prostrating attacks that occur between one in two months and once a month.  Throughout the appeal period, the Veteran's migraines have occurred much more frequently than once per month.  The Board therefore finds that the Veteran's migraine attacks to be prostrating and to occur very frequently.  In light of the foregoing, the Board finds that the Veteran's migraines have warranted an initial increased rating of 50 percent since the date of service connection.  

Concerning the appeal for a schedular rating greater than 50 percent, Diagnostic Code 8100 does not offer a rating greater than 50 percent.  38 C.F.R. §4.124a (2013). 

IV. Extraschedular Consideration  
The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.
Here, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected migraines is inadequate.  Specifically, the Veteran's migraines are manifested by frequent headaches, nausea, and dizziness.  The rating criteria clearly contemplate these symptoms.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.
V.  Total Disability Rating
Lastly, the Court has held that a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009)(citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  However, the holding of Rice is inapplicable here because the evidence of record does not illustrate that the Veteran's service-connected disabilities prevent her from obtaining and maintaining gainful employment-nor has the Veteran so contended.  Rather the Veteran is currently employed as a Certified Nursing Assistant.  At this point, therefore, there is no cogent evidence of unemployability due to a service-connected disability, and the issue of entitlement to a TDIU need not be addressed further.


ORDER

Entitlement to a rating of 50 percent, for service connected migraines is granted, subject to regulations applicable to the payment of monetary benefits.  





______________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


